Citation Nr: 0637825	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  02-08 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for removal of the 
uterus as secondary to service-connected disability.  

2.  Entitlement to service connection for cysts of the left 
ovary. 

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 20 percent disabling.  

4.  Propriety of the reduction of the evaluation for 
recurrent ovarian cysts, status post removal of the right 
ovary and right fallopian tube to 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for cysts of 
the left ovary is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  
Appellate action on the issue of entitlement to service 
connection for removal of the uterus as secondary to service-
connected disability is being deferred pending completion of 
the requested action.  


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease is manifested by 
complaints of pain and also complaints of nausea and 
vomiting, without definite impairment of health or total 
incapacitation.  

2. The veteran has taken various medications for her peptic 
ulcer disease with some relief. 

3.  In November 2001, the veteran disagreed with a September 
2001 rating action which reduced her rating from 100 percent 
to 10 percent disabling for recurrent ovarian cysts, status 
post removal of the right ovary and right fallopian tube.  

4.  The veteran did not timely perfect her appeal after 
issuance of the November 16, 2005 statement of the case 
(SOC).  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for peptic ulcer 
disease have been met.  38 U.S.C.A. §§ 1155, 5103 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.113, 4.114, Diagnostic 
Code 7306 (2006).  

2.  The appellant has not submitted a timely appeal as to the 
September 2001 rating decision that denied reduced the 
veteran's rating from 100 percent to 10 percent disabling for 
recurrent ovarian cysts, status post removal of the right 
ovary and right fallopian tube.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.202, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation for Peptic Ulcer 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.


Service connection was granted and a noncompensable 
evaluation was assigned for peptic ulcer disease using 
Diagnostic Code 7306, effective from October 1992, by a 
January 1994 rating decision.  The veteran has appealed a 
February 2003 rating decision that increased the evaluation 
to 20 percent, effective from February 2002, followed by a 
temporary 100 percent rating from September 19, 2002 through 
the end of October 2002, on the basis of a laparoscopic 
posterior partial fundoplication and intraoperative 
esophagogastroduodenoscopy performed on September 19, and 
then a 10 percent evaluation from November 1, 2002.  In June 
2004, the evaluation from November 1, 2002 was increased to 
20 percent.  The issue remains before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Under Diagnostic Code 7306, marginal ulcer (gastrojejunal), a 
100 percent rating is assigned when it is pronounced; 
periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss; totally incapacitating.  A 60 
percent rating is assigned when it is severe; same as 
pronounced with less pronounced and less continuous symptoms 
with definite impairment of health.  A 40 percent rating is 
assigned when it is moderately severe; intercurrent episodes 
of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.   

When the veteran was examined by VA in December 2002, she 
reported having nausea and vomiting as often as twice daily, 
with stomach pain and a history of passing black-colored 
stool twice in the past.  She reported taking Aciphex but 
that her symptoms persisted.  The examiner diagnosed peptic 
ulcer disease, status post laparoscopic surgery.  The 
examiner stated that objective factors included the clinical 
examination and the veteran's stated history.  

A letter from a private examiner dated in March 2003 notes 
that the veteran was seen in January 2003 with complaints of 
pain not resolved after being placed on Bentyl.  Recent VA 
outpatient treatment records show complaints of pain and 
nausea or vomiting (see, e.g., December 2003, June 2004, 
October 2004 records).  In addition, at her hearing before 
the undersigned in August 2006, the veteran testified that 
she experiences vomiting, and also reported having pain once 
or twice a week.  She further indicated that she takes 
medication twice a day.  

The Board finds that the evidence reasonably supports a 
finding that an evaluation of 40 percent is warranted for the 
veteran's peptic ulcer.  The veteran has consistently 
complained of having daily pain and nausea or vomiting.  She 
has also been prescribed various medications for her ulcer 
disorder.  These findings reasonably support a finding that 
she experiences moderately severe symptoms warranting a 40 
percent evaluation under DC 7306.  A rating beyond 40 percent 
is not shown by the record however.  Neither definite 
impairment of health nor total incapacitation due to the 
service-connected peptic ulcer disease has been shown.  
Neither is there support for a rating beyond 40 percent under 
any other potentially applicable code.  38 C.F.R. Part 4, 
DC's 7304, 7305, 7307 (2006).  That is, there is no showing 
of anemia or weight loss or other findings indicative of 
definite impairment of health.  

Timeliness of the Substantive Appeal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD), and, after an SOC is furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2006).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  If the Statement of 
the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped o the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2006).  

The RO notified the appellant of the September 2001 decision 
to reduce her rating from 100 percent to 10 percent disabling 
for service connected recurrent ovarian cysts, status post 
removal of the right ovary and right fallopian tube by letter 
dated October 3, 2001.  This notice also informed her of her 
appellate rights.  She submitted a timely notice of 
disagreement on November 13, 2001, and the RO issued her a 
statement of the case on November 16, 2005.  To perfect the 
appeal, she had to file with the RO a substantive appeal 
within 60 days of the issuance of the statement of the case 
or within a year of the date of the notice advising her of 
the rating action reducing her rating from 100 percent to 10 
percent for recurrent ovarian cysts, status post removal of 
the right ovary and right fallopian tube.  

The Board notes that the issue is not again addressed by the 
veteran or her representative until January 31, 2006, when 
the representative submitted a VA Form 646.  This is more 
than sixty days after issuance of the November 16, 2005 
statement of the case.  As well, it is more than one year 
after notice of the September 2001 rating decision in October 
2001.  Therefore, by law, the Board finds that the appeal was 
not timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

By letter dated September 22, 2006, the Board informed the 
appellant and her representative of these facts.  The Board 
set forth the law concerning its jurisdiction, the timeline 
of events in this case, and the reasoning why the Board 
intended to dismiss the appeal for lack of jurisdiction.  The 
letter noted that 38 C.F.R. § 20.101(d) required the Board to 
provide her with notice of the potential jurisdictional 
defect and provide an opportunity to present argument or 
evidence relevant to the jurisdictional question.  The Board 
provided the appellant with 60 days to respond, after which, 
in the absence of a response, it would assume he did not have 
anything else to submit and proceed with adjudication.  The 
veteran submitted a response received in October 2006 in 
which she indicated that she did not have any additional 
argument or evidence to submit.  

The Board notes that the law is clear that the substantive 
appeal must be filed within 60 days of the statement of the 
case or within one year of the initial decision.  Although 
the veteran may have had the intent to appeal during that 
time frame, mere "intent" does not meet the requirements of 
the law that the appeal must be filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

Given that the appellant has not submitted a timely 
substantive appeal with regard to the rating action, the 
Board is without appellate jurisdiction to consider the 
issue.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.101 (2006).  Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist and enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, is inapplicable to this 
case, the disposition of which is based on a lack of 
jurisdiction.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claim for an increased evaluation 
was timely mailed well before the February 2003 rating 
decision which increased her evaluation to 20 percent.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information and identified what evidence might 
be helpful in establishing her claim.  She was informed that 
she could obtain evidence herself and send it to VA.  

The November 2002 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  That 
information was included in a separate letter sent to the 
veteran in March 2006.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
scheduling a hearing before the Board, and scheduling a 
medical examinations.  


ORDER

An increased rating to 40 percent for peptic ulcer disease is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.  

A timely substantive appeal was not received as to the 
September 2001 rating decision reducing the veteran's 
disability rating for recurrent ovarian cysts, status post 
removal of the right ovary and right fallopian tube from 100 
to 10 percent disabling, and the appeal is dismissed.  


REMAND

In an August 2002 rating action, the RO denied service 
connection for left ovarian cyst, and the veteran was so 
informed that same month.  In May 2003, the veteran indicated 
that she was appealing the findings in the August 2002 
letter.  This constitutes a notice of disagreement to that 
determination.  The claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Provide the veteran and her 
representative a statement of the case as 
to the August 2002 denial of service 
connection for cysts of the left ovary.  
The veteran should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

2.  Because the veteran is seeking 
service connection for removal of the 
uterus as secondary to service-connected 
disability, that issue is being deferred 
pending completion of the requested 
action.  Regardless of the action taken 
on the issue of service connection for 
cysts of the left ovary, the issue of 
connection for removal of the uterus 
should be returned to the Board.  

No action is required of the appellant until she is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


